Electronically Filed
                                                               Supreme Court
                                                               SCWC-30110
                                                               08-JUL-2013
                                                               11:00 AM
                                 SCWC-30110


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I


      RICHARD NELSON III, KALIKO CHUN, JAMES AKIONA, SR.,

 SHERILYN ADAMS, KELII IOANE, JR., and CHARLES AIPIA (deceased),

                Respondents/Plaintiffs/Appellants,


                                     vs.


HAWAIIAN HOMES COMMISSION, THE DEPARTMENT OF HAWAIIAN HOME LANDS,

    JOBIE MASAGATANI, in her official capacity as Chair of the

   Hawaiian Homes Commission, IMAIKALANI P. AIU, PERRY ARTATES,

     LEIMANA K. DAMATE, GENE ROSS DAVIS, JEREMY KAMAKANEOALOHA

           HOPKINS, MICHAEL P. KAHIKINA, IAN LEE LOY, and

        RENWICK V. I. TASSILL, in their official capacities

            as members of the Hawaiian Homes Commission,1

                  Respondents/Defendants/Appellees,


                                     and


         KALBERT K. YOUNG, in his official capacity as the

        State Director of Finance, and the STATE OF HAWAI'I,

                  Petitioners/Defendants/Appellees.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (ICA NO. 30110; CIVIL NO. 07-1-1663-08)


                           ORDER OF CORRECTION

                             (By:   Acoba, J.)


            IT IS HEREBY ORDERED that the concurring and dissenting




      1

            During the pendency of this motion, Jobie Masagatani succeeded
Alapaki Nahale-a as the Chair of the Hawaiian Homes Commission, and Gene Ross
Davis succeeded Henry K. Tancayo as a member of the Hawaiian Homes Commission.
Thus, pursuant to Hawai'i Rules of Appellate Procedure Rule (“HRAP”) 43(c)(1)
(2012), Masagatani and Davis have been substituted automatically for Nahale-a
and Tancayo in this case.
opinion filed on June 28, 2013 is corrected as follows:


            On page 17, footnote 14 is deleted and the subsequent


footnote numbers are changed to reflect the deletion.


            The Clerk of the Court is directed to take all


necessary steps to notify the publishing agencies of these


changes.


            DATED:   Honolulu, Hawai'i, July 8, 2013.

                                   /s/ Simeon R. Acoba, Jr.





                                   2